Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is an US Non-Provisional patent application of US Provisional application of 62/579,507, filed on 10/31/2017.
Claims 23, 25, 39 and 40 are currently pending in this patent application.
Claims 23, 25-26, 39 and 40 are currently pending in this patent application.
In response to a previous Office action, a Non-final action (mailed on 10/29/202020), Applicants filed a response and an amendment on 01/21/2021, amending claim 25 and canceling claim 26 is acknowledged. 
Claims 39-40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 23 and 25 are present for examination.

Applicants' arguments filed on 01/21/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

	Maintained-Claim Objections
The previous objection of Claim 25 in the recitation “ΔphaCAB”; as abbreviations should not be used without at least once fully setting forth what they are used for, is maintained as no explanation is given. Appropriate correction is required.
Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 25, 26 and 23 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Reed et al. (Microorganisms and artificial ecosystems for the production pf proteins, food, and useful co-products from C1 substrates. WO 2017/165244 A1, publication 09/28/2017, see PTO892), is withdrawn in view of Applicant’s amendment to the claim 25, which is drawn to a ΔphaCAB H16 

New-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 25 is rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Balqis Binti AB. Ghani (Metabolic engineering of Cupriavidus necator for the production of poly(3-hydroxybutyrate-co-3-hydroxyhexanoate), University Sains Malaysia, Ph.D. Dissertation, May 2017, page i-xxiv, and page 1-24).
The Broadest Reasonable Interpretation (BRI) of claim 25, which is drawn to a feed or feed additive comprising at least 10% up to 30% of ΔphaCAB H16 Cupriavidus necator  strain 
Regarding claims  25 and 23, Balqis Binti AB. Ghani teaches metabolic engineering of Cupriavidus necator (C. necator) strain H16 (wild-type) and PHA-negative mutant of  Cupriavidus necator strain H16 (PHB-4, unable to produce PHB, i.e. polyhydoxybutyrate) for the production of poly(3-hydroxybutyrate-co-3-hydroxyhexanoate), wherein deletion mutations of phaA and phaB1 said C. necator (both H16 and PHB-4 strains) were generated by homologous recombination using suicidal plasmid pDM4 and deletion mutants of C. necator were observed to produce lower cell dry weight, but higher 3HHx fraction in the P(3HB-co-3HHx) copolymer produced (see, abstract, pg xiii, pg 2, para 2-3, pg 3, para 1, pg 21, para 3, Fig. 2.5), wherein the ΔphaCAB H16 Cupriavidus necator  strain genotype is same as claimed in the instant application (see, Fig. 1 of the instant application as SnagIt image as shown below), and thus, Balqis Binti AB. Ghani’s C. necator allelic exchange comprises insertion of suicidal plasmid genetic material in the phaCAB allele, resulting in inactivation of phaA and phaB1 gene, but functional phaC gene, which is responsible of producing P(3HB-co-3HHx) copolymer ,and thus meeting the claim limitation of claim 25 for creating or generating ΔphaCAB H16 Cupriavidus necator strain by allelic exchange, except the preamble, i.e. producing “A feed or feed additive” using the  ΔphaCAB H16 Cupriavidus necator strain. 

    PNG
    media_image1.png
    180
    569
    media_image1.png
    Greyscale

M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” MPEP also states that- “A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure or product, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
For the purposes of applying prior art, the examiner has thereby disregarded the recited preamble uses of the composition comprising ΔphaCAB H16 Cupriavidus necator strain.  
While claim 25 also recites products (modified microorganism  “ΔphaCAB H16 Cupriavidus necator strain” feed composition comprising 10-30% modified microorganism ΔphaCAB H16 Cupriavidus necator strain” of the feed composition in product by process form, patentability of a product by process claim is determined by the characteristics, of the product only. As there is no evidence that the modified microorganism ΔphaCAB H16 Cupriavidus 
2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

While claim 23 (depends on claim 25) recites “The feed or feed additive of claim 25 which is for ruminant and non-ruminant animals or for aquaculture”, i.e. claim 23 is the intended use of the modified microorganism “ΔphaCAB H16 Cupriavidus necator strain” composition recited by the Balqis Binti AB. Ghani.
The statements of intended use for the claimed composition recited in claim 23 is noted. However, M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the “preamble” or intended use” is not considered a limitation and is of no significance to claim construction.” For purposes of applying prior art, the examiner has thereby disregarded the recited intended uses of the composition in claim 23.
Therefore, Balqis Binti AB. Ghani anticipates claims 25 and 23 of the instant application as written.

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.


The previous rejection of Claim 25-26 and 23 under 35 U.S.C. 103 as being unpatentable over Reed et al. (Microorganisms and artificial ecosystems for the production pf proteins, food, and useful co-products from C1 substrates. WO 2017/165244 A1, publication 09/28/2017, see PTO892) as applied to claims 25-26 and 23 above, and further in view of Nonato et al. (Biological formulation for complementing an animal feed, process for obtaining a biological formulation for animal feed and an animal feed. WO 2015/149147 A1, publication 10/08/2015, see PTO) is withdrawn in view of Applicant’s amendment to the claim 25, which is drawn to a ΔphaCAB H16 Cupriavidus necator  strain generated using  a specific allelic exchange mutation rather than any mutation in the phaCAB operon, and persuasive arguments. 

New-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 25 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Balqis Binti AB. Ghani (Metabolic engineering of Cupriavidus necator for the production of poly(3-hydroxybutyrate-co-3-hydroxyhexanoate), University Sains Malaysia, Ph.D. Dissertation, May 2017, page i-xxiv, and page 1-24) as applied to claims 25 and 23 above, and further in view of Reed et al. (Microorganisms and artificial ecosystems for the production pf proteins, food, and useful co-products from C1 substrates. WO 2017/165244 A1, publication 09/28/2017, see PTO892), and Nonato et al. (Biological formulation for complementing an animal feed, process .
The Broadest Reasonable Interpretation (BRI) of claim 25, which is drawn to a feed or feed additive comprising at least 10% up to 30% of ΔphaCAB H16 Cupriavidus necator  strain generated using allele exchange, i.e. an allele of phaCAB H16 Cupriavidus necator  strain is modified by homologous recombination of any one gene of an allele of phaCAB H16 Cupriavidus necator  strain, including phaA gene encoding beta-ketothiolase, phaB gene encoding acetoacetyl-CoA reductase and phaC gene encoding PHA synthase.
Regarding claims  25 and 23, Balqis Binti AB. Ghani teaches metabolic engineering of Cupriavidus necator (C. necator) strain H16 (wild-type) and PHA-negative mutant of  Cupriavidus necator strain H16 (PHB-4, unable to produce PHB, i.e. polyhydoxybutyrate) for the production of poly(3-hydroxybutyrate-co-3-hydroxyhexanoate), wherein deletion mutations of phaA and phaB1 said C. necator (both H16 and PHB-4 strains) were generated by homologous recombination using suicidal plasmid pDM4 as ΔphaCAB H16 Cupriavidus necator  strain, and deletion mutants of C. necator were observed to produce lower cell dry weight, but higher 3HHx fraction in the P(3HB-co-3HHx) copolymer produced (see, abstract, pg xiii, pg 2, para 2-3, pg 3, para 1, pg 21, para 3, Fig. 2.5), wherein the ΔphaCAB H16 Cupriavidus necator  strain genotype is same  as claimed in the instant application (see, Fig. 1 of the instant application as SnagIt image as shown below), and thus, Balqis Binti AB. Ghani’s C. necator allelic exchange comprises insertion of suicidal plasmid genetic material in the phaCAB allele, resulting in inactivation of phaA and phaB1 gene, but functional phaC gene, which is responsible of producing P(3HB-co-3HHx) copolymer ,and thus meeting the claim limitation of claim 25 for creating or generating ΔphaCAB H16 Cupriavidus necator strain by allelic exchange, except the 

    PNG
    media_image1.png
    180
    569
    media_image1.png
    Greyscale

M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” MPEP also states that- “A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure or product, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
For the purposes of applying prior art, the examiner has thereby disregarded the recited preamble uses of the composition comprising ΔphaCAB H16 Cupriavidus necator strain.  
While claim 25 also recites products (modified microorganism  “ΔphaCAB H16 Cupriavidus necator strain” feed composition comprising 10-30% modified microorganism ΔphaCAB H16 Cupriavidus necator strain” of the feed composition in product by process form, 
2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

While claim 23 (depends on claim 25) recites “The feed or feed additive of claim 25 which is for ruminant and non-ruminant animals or for aquaculture”, i.e. claim 23 is the intended use of the modified microorganism “ΔphaCAB H16 Cupriavidus necator strain” composition recited by the Balqis Binti AB. Ghani.
The statements of intended use for the claimed composition recited in claim 23 is noted. However, M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the “preamble” or intended use” is not considered a limitation and is of no significance to claim construction.” For purposes of applying prior art, the examiner has thereby disregarded the recited intended uses of the composition in claim 23.
Balqis Binti AB. Ghani does not explicitly teach using said modified microorganism “ΔphaCAB H16 Cupriavidus necator strain” as a feed, feed additive for ruminant and non-
However, Reed et al. teach an aquaculture or  aquaculture feed formulation of biomass derived from culture of genetically modified Cupriavidus necator DSM 541 strain (para 45,  252-253, 270-273, 277, 282,  2-3, 7, 9, 32, 34, 62-63) and a process for producing amino acids, proteins, vitamins and biomass, wherein the C. necator uses gaseous substrates  in the culture (para 30) and producing amino acids (see, Example 10, para 409, Table 2), proteins, and biomass, wherein the protein is 80% of total mass (para 109, 192) for using as  nutritional composition to feed animal, human or fish as fish meal in aquaculture as a nutritional compositions comprising Cupriavidus necator (C. necator) DSM #531 (wild type) or DSM 541 (mutant C. necator having attenuated phaCAB operon, para 34), originally capable of producing poly3-hydroxybutyrate (PHB) (para 192-193), and a mutant of Cupriavidus necator (C. necator) DSM #541 (para 34, 36, 188, 191-192), which is NOT capable of producing PHB, and that is mutation in the PHA operon phaCAB, i.e. modification in phaCAB operon inactive for PHB production, which is in fact a point mutation at phaC (C1) gene (see, evidential reference Raberg et al. 2014, see, PTO892; Schematic Presentation of phaCAB operon having point mutation in phaC gene (G320A) gene of Ralstonia eutropha PHB-4 by chemical method, see, pg. 2, Col 2, para 2, or C. necator DSM 541, see SnagIt image below, see PTO892) of phaCAB operon (para  191-193, 410, Table 2), wherein the mutation  was made in C. necator H16 strain using chemical mutagenesis (para 322), chromosomal genotype is ΔphaCAB, and a method of producing single cell protein, biomass, and poly-3-hydroxybutyrate (PHB) (para 675) by said mutant C. necator microbial host cell, wherein the biomass (para 123, 205, 356, 571) comprises proteins and lipid,  and the microbial host cell includes Cupriavidus necator (C. necator), and 2-4% of the feed composition is the dry weight of C. necator modified microorganism (para 307) for use in nutritional feed composition (claim 15, Fig. 27). 

    PNG
    media_image2.png
    373
    1294
    media_image2.png
    Greyscale


Reed et al. do not teach using 10-30% modified Cupriavidus necator microorganism of the total feed composition (for claim 25).
However, Nonato et al. teach Cupriavidus necator has been used as a source of 45% protein by adding dry cells Cupriavidus necator in a chicken feed (para 15), wherein said Cupriavidus necator comprises 40-80% PHB, B vitamins, tyrosine, glutamic acid, phosphates, iron and PHB depolymerase enzyme (para 22, 25, 34, and 37), and further teach that an animal feed comprises from 0.1 and 5% by weight of dry cells of Cupriavidus necator (see, claim 11).
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of Balqis Binti AB. Ghani, Reed et al. and Nonato et al. to use at least 10% of Cupriavidus necator of the feed composition as claimed as Reed et al. indeed teach use of 4% dry cell of  genetically modified C. necator of the total feed composition and Nonato et al. indeed teach use of 5% dry cell of Cupriavidus necator of the total feed composition, and increasing to 10% dry cell of Cupriavidus necator in the feed composition is obvious in view of the teachings of Balqis Binti AB. Ghani, Reed et al. and Nonato et al. and modify Balqis Binti AB. Ghani in view of the teachings of Reed et al. and Nonato et al. to arrive the claimed invention. 

One of ordinary skilled in the art would have been motivated to use 10% genetically modified C. necator in a feed composition would benefit animal or fish growth because C. necator is well known for comprising 40-80% PHB,  proteins, vitamins and minerals, which is therapeutically, pharmaceutically, commercially,  and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Balqis Binti AB. Ghani  could successfully made claimed genetically modified C. necator and Reed et al. could successfully made a nutritional feed composition for fish comprising genetically modified C. necator DSM 541 strain (mutant C. necator having attenuated phaCAB operon).
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.
Conclusion
Status of the claims:
Claims 25 and 23 are rejected.
Applicant's amendment (see, claim 25) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656